Case 6:20-cv-00789-RRS-CBW Document 20 Filed 01/25/21 Page 1of1PageID#: 335

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

DANIEL SANABRIA ROMERO CASE NO. 6:20-CV-00789 SEC P
#A213-245-161

VERSUS JUDGE ROBERT R. SUMMERHAYS
WILLIAM BARR, ET AL MAGISTRATE JUDGE WHITEHURST
JUDGMENT
For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, determining that the
findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;
IT IS ORDERED, ADJUDGED AND DECREED that the petition for writ of
habeas corpus be DENIED AND DISMISSED WITHOUT PREJUDICE

THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this

Qa ay of Naar — , 2021.

tf

ROBERT R. SUMMERHAY
UNITED STATES DISTRICT JU

  

 
